Title: John Adams to Abigail Adams, 17 March 1776
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      
       March 17. 1776
      
     
     Our worthy Friend Frank Dana arrived here last Evening from N. York, to which Place he came lately from England in the Packet. In Company with him, is a Gentleman by the Name of Wrixon, who has been a Field Officer in the British Army, served all the last War in Germany, and has seen service in every Part of Europe. He left the Army some time ago, and studied Law in the Temple, in which Science he made a great Proficiency. He wrote lately a Pamphlet under the Title of the Rights of Britons, which he has brought over with him. He is a Friend of Liberty and thinks justly of the American Question. He has great Abilities as well as Experience in the military Science, and is an able Engineer. I hope We shall employ him.
     The Baron De Woedke, We have made a Brigadier General, and ordered him to Canada. The Testimonials in his favour I shall inclose to you.
     Mr. Danas Account, with which Mr. Wrixons agrees, ought to extinguish in every Mind all Hopes of Reconciliation with G. Britain. This delusive Hope has done us great Injuries, and if ever We are ruined, will be the Cause of our Fall. A Hankuring after the Leeks of Egypt, makes us forget the Cruelty of her Task Masters.
     I shall suffer many severe Pains, on your Account for some Days. By a Vessell from Salem a Cannonade was heard from Dark till one O Clock, last night was a Week ago. Your Vicinity to such scenes of Carnage and Desolation, as I fear are now to be seen in Boston and its Environs, will throw you into much Distress, but I believe in my Conscience I feel more here than you do. The sound of Cannon, was not so terrible when I was at Braintree as it is here, tho I hear it at four hundred Miles Distance.
     
     You cant imagine what a Mortification I sustain in not having received a single Line, from you since We parted. I suspect some Villany, in Conveyance.
     By the Relation of Mr. Dana, Mr. Wrixon and Mr. Temple, Mr. Hutchinson, Mr. Sewall, and their Associates are in great Disgrace in England. Persons are ashamed to be seen to speak to them. They look dejected and sunk.
     I shall inclose an Extract of a Letter from Monsr. Dubourg in Paris and a Testimonial in favour of our Prussian General. Adieu.
    